PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/313,377
Filing Date: 22 Nov 2016
Appellant(s): Delangre et al.



__________________
Mr. Raymond B. Churchill, Jr.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04 February 2022 taking appeal from the Final Office Action dated 06 July 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06 July 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
Claims 1-4, 6-20, and 22-46 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-33 and 41-46 are rejected for lack of adequate written description.
Claim(s) 1-4, 6-20, and 22-46 is/are rejected under 35 U.S.C. § 103 as being unpatentable over the cited references.

(2) Response to Argument
Note: The Examiner’s response will follow the order of arguments presented in the Appellant’s Brief. The Examiner addressed the 101 arguments in section (a), the 112(a)-written description arguments in section (b), and the 103 arguments in section (c).

Argument (a1) at Pg. 7 of the Appeal Brief argues: In the Office Action, the Examiner alleges that claim 1 recites a judicial exception that covers (1) a method of organizing human activity, or (2) a mental process. (Office Action at 3-4.) However, the Examiner overgeneralizes the claims....

Regarding (a1), the Examiner respectfully submits that the rejection clearly identified the abstract idea in the bolded section of the rejection. The identified abstract idea utilized the language of the claim and thus did not overgeneralize the claim. 

Argument (a2) at Pg. 7 of the Appeal Brief argues: Appellant respectfully disagrees with these misstatements at least because the claims concern operation of a flow generator for providing respiratory therapy and communications management involving methods for triggering electronic collection and transmission of specific data under specific circumstances to devices over a network using a data communication interface. Such technical features should not be ignored. They cannot be practiced in the mind and are not directed to organizing human activity.

Regarding (a2), the Examiner respectfully submits that (1) the identified abstract idea can be practically performed in the human mind and (2) represents a method of organizing human activity. Regarding (1), there is nothing in the identified abstract idea that cannot be practically performed in the human mind and the Appellant has not identified any of the portions of the identified abstract idea that cannot be practically performed in the human mind. Notably, the steps of receiving, collecting, and transmitting/outputting data were addressed as additional elements in the mental process side of the rejection and were found to be extra-solution activity under the 2A2 analysis and well-understood, routine, and conventional under the 2B analysis.  


Argument (a3) at Pg. 8 of the Appeal Brief argues: Appellant respectfully submits that, even in the context of the alleged judicial exceptions identified by the Office Action, the Examiner has not identified and given weight to all the additional elements of claim 1 as required.

Regarding (a3), the Examiner respectfully submits that the basis of rejection identified and evaluated all the additional elements in accord with MPEP 2106.

Argument (a4) at Pg. 8 of the Appeal Brief argues: However, claim 1 specifically defines usage data, subscription, and triggering events such that these claim features are more than simply generic data structures and instructions.

Regarding (a4), the Examiner respectfully submits that these claimed features are all part of the abstract idea. Further, there is nothing in the claim that describes these items as anything more than “simply generic data structures and instructions.” If this were actually the case, Appellant’s disclosure would lack written description because there is no description of these items as being “more than simply generic data structures and 

Argument (a5) at Pg. 8 of the Appeal Brief argues: The Examiner has not identified the above-quoted additional features of these specifically defined terms as additional elements beyond the alleged judicial exceptions.

Regarding (a5), the Examiner respectfully submits that the argued items were identified as being part of the abstract idea and thus are not additional elements.

Argument (a6) at Pg. 9 of the Appeal Brief argues: Nevertheless, the specific definitions regarding the subscription, triggering events, and usage data of claim 1 are additional elements and are explicitly not a "method of organizing human activity" or a "mental process".

Regarding (a6), the Examiner respectfully submits that these items are merely data. There is no specific definition(s) of any type of specific data structures and instructions which would remove these items from being part of the identified abstract idea.

Argument (a7) at Pg. 9 of the Appeal Brief argues: Thus, the usage data of claim 1 is defined in a specific manner by a specific patient device [i.e., a device with a flow generator that provides a respiratory therapy].

Regarding (a7), the Examiner respectfully submits that the usage data is just data without any description of its specific structure. That it is transmitted does not remove it from being part of the abstract idea. The Examiner also takes this opportunity to note that a respiratory therapy device having a processor that controls its functionality has been admitted by the Appellant as being well-understood, routine, and conventional in the art (see Specification at Para. 0035). The prior art of record also indicates that respiratory therapy devices having a controlling processor and the ability to transmit data are well-understood, routine, and conventional in the art (see US 2013/0269700 to Laura Lapoint at Fig. 1, 0025, 0028, 0041; see US 2003/0236450 to Kocinski at Para. 0024, 0028; see WO2007/030877 to Oates at Fig. 1, Para. 0021, 0023, 0029; see US 2008/0251078 to Buckley at Abstract, Fig. 1, Para. 0030).

Argument (a8) at Pg. 9-10 of the Appeal Brief argues: Still further, claim 1 positively recites control signal generation for control of operation of the flow generator that provides a respiratory therapy.
	
Regarding (a8), the Examiner respectfully submits that the claimed invention merely requires the transmission of data which is either part of the Method of Organizing Human Activity (humans transmit patient data all the time) or is an additional element to the Mental Process categorization of the abstract idea. The courts have determined that transmitting data is well-understood, routine, and conventional. The Examiner further notes that nothing is done with the transmitted data; it is merely transmitted.  

Argument (a9) at Pg. 10 of the Appeal Brief argues: Moreover, claim 1 integrates the alleged judicial exceptions into a practical application at least because the features of claim 1 improve the manner in which processors that control operation
of patient devices, such as, devices for providing respiratory therapy to a user, manage and communicate usage data associated with the patient device.

Regarding (a9), the Examiner respectfully submits that there is no physical improvement to the computer and the Appellant has pointed to nothing in the as-filed disclosure that supports this position. It is mere supposition on the part of Appellant’s representative. The computer is not made to run faster, use fewer resources, use less memory, etc. The management of data is not an improvement within the meaning of that test.

Argument (a10) at Pg. 11 of the Appeal Brief argues: First, the above-identified problem of unnecessary transmission can be caused by a patient device that sends usage data in real-time (or using another unsuitable transmission interval).

Regarding (a10), the Examiner respectfully submits that the computer did not cause this alleged problem. As indicated in Appellant’s argument, the sending of usage data is based on user-defined settings. There is also nothing in the claim that relates to limiting unnecessary transmission. The claimed invention may actually send more data because the events and time aren’t defined. The time could be one millisecond second or some smaller amount than would normally occur, in which case the claimed invention has not solved this alleged problem. 

Argument (a11) at Pg. 11 of the Appeal Brief argues: Thus, claim 1 provides a technical solution (the triggering event including the predetermined time period) to a technical problem (sending usage data unnecessarily or incompletely) and may so reduce communications.

Regarding (a11), the Examiner respectfully submits that Appellant’s disclosure indicates that this is a user-specific problem, not a problem caused by the computer. Even assuming arguendo that this is a technical problem, there is nothing in the claimed invention that solves this problem; the claimed invention may, in fact, transmit more data or even more incomplete data.

Argument (a12) at Pg. 11 of the Appeal Brief argues: Furthermore, it is unclear how the above-described problem solved by claim 1 can be characterized as a "treatment management/medical problem" rather than a technical problem, as alleged by the Examiner.

Regarding (a12), the Examiner respectfully submits that Appellant’s disclosure indicates that this is a user-specific problem, not a problem caused by the computer.

Argument (a13) at Pg. 13 of the Appeal Brief argues: Applicant's transmission in the context of the claim as a whole provides a similar practical Application [to that in Example 42].

Regarding (a13), the Examiner respectfully submits that the claimed invention is unlike Example 42 because there is no defined technological problem caused by the technological environment to which the claims are confined (a general-purpose computer). Even assuming arguendo that this is a technical problem, there is nothing in the claimed invention that solves this problem.

Argument (b1) at Pg. 14 of the Appeal Brief argues: The controller 4230 "may include one or more processors." (Id at [0084]) The controller 4230 of a patient device 720 may implement a subscription(s) 726 (e.g., stored in memory 4260) that comprises "a set of instructions, such as a script, that is used by the medical device in collecting a
transmitting the usage data". (Id at ,i,i [0147]-[0148].) The subscription(s) 726 "may designate specific times or instances in which patient device 720 is to transmit usage data 728 that is collected ... [t]hese designated times and instances may be referred to as a triggering event". (Id at ,i [0149].) The patient devices 720 may receive new subscriptions or updates 716 from, e.g., a server 710 over a network 4282, and the new subscription/update 716 may be implemented by the processors of the patient device 720. (Id at ,i,i [0145], [0156], [0159], [0160].)

Regarding (b1), the Examiner respectfully submits that the “subscription” is described in the cited portions of the Specification (see, e.g., Para. 0147, 0148) as a set of instructions that control the collection and transmission of usage data. The subscription is not described as containing “a control signal to control operation of a flow generator 
As indicated by the Specification at Para. 0113, the claimed invention may be implemented via a controller of the respiratory therapy device (i.e., a processor) or a processor that is discrete from the respiratory therapy device. Because Claims 1 and 18 differentiate the “one or more processors” from the “respiratory therapy device,” the written description must provide support for an external one or more processors (i.e., an external computer) that sends the argued control commands to the respiratory therapy device. The cite portions of the Specification do not support this feature. 

Argument (b2) at Pg. 15 of the Appeal Brief argues: Paragraph [0090] of Appellant's Specification describes that the blower 4142 is controllable and paragraph [0091] states that "[t]he pressure device 4140 is under the control of the therapy device controller 4240."

Regarding (b2), the Examiner respectfully submits that while this may be true, this does not provide written description support for one or more processors external to the respiratory therapy device controlling operation of the respiratory therapy device, as required by the claim.

Argument (b3) at Pg. 15 of the Appeal Brief argues: Moreover, paragraph [0084] describes that the one or more processors of controller 4230 "can be programmed to 

Regarding (b3), the Examiner respectfully submits that the controller 4230 controlling operation of the respiratory therapy device is not in dispute; however, the claimed invention differentiates the “one or more processors” from the respiratory therapy device, meaning that the one or more processors is not the controller 4230. Given this, there is no written description for one or more processors external to the respiratory therapy device controlling operation of the flow generator. Nor is there written description for the one or more processors external to the respiratory therapy device controlling transmission of data to another device over a network.

Argument (c1) at Pg. 17 of the Appeal Brief argues: In this regard, none of the cited portions of Laura Lapoint teach or suggest that the system 10 of Laura Lapoint receives a subscription identifying one or more triggering events for transmission of data for the patient device, where at least one of the triggering events for transmission of the data comprises a predetermined period of time after which the patient has stopped using the patient device, as is the case in claim 1.

Regarding (c1), the Examiner respectfully submits that the combination of Laura Lapoint and Roman teaches the argued feature(s). The Examiner submits that Laura Lapoint teaches receipt of a usage goal, which is interpreted as a subscription. Laura Lapoint at Para. 0036, 0039 teaches that a usage goal is received. The usage goal is 

Argument (c2) at Pg. 17 of the Appeal Brief argues: However, none of the cited portions of Laura Lapoint teach or suggest that the "usage goals" that may be entered by the subject 12 in Laura Lapoint include anything relating to the timing regarding the transmission of usage data in relation to when a patient has stopped using a patient device, let alone to a triggering event received in a subscription that "comprises a predetermined period of time after which the patient has stopped using the patient device", as recited in claim 1.

Regarding (c2), the Examiner respectfully submits that the combination of Laura Lapoint and Roman teaches the argued feature(s) for the reasons noted above. Given the broadest reasonable interpretation, the cited references teach the argued features.

Argument (c3) at Pg. 19 of the Appeal Brief argues: However, sending data "at the end of a therapy session", as included in Laura Lapoint, does not teach or suggest "a predetermined period of time after ... the patient has stopped using the patient device", as included in claim 1.

Regarding (c3), the Examiner respectfully submits that Roman was cited to teach that it was known to transmit data after a predetermined period of time. In response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Argument (c4) at Pg. 20 of the Appeal Brief argues: However, paragraph [0038] of Roman actually discloses transmitting patient data a predetermined period of time after making a measurement with a medical sensor 205 of Roman. The cited portion of Roman is completely silent regarding transmitting such data in relation to the patient stopping use of a patient device.

Regarding (c4), the Examiner respectfully submits that the combination of Laura Lapoint and Roman was cited to teach the argued feature, not Roman alone. In response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Argument (c5) at Pg. 20 of the Appeal Brief argues: Moreover, in the Office Action, the Examiner does not provide an adequate rational or reasoning as to why one of ordinary skill in the art would find it obvious to combine Laura Lapoint and Roman to attempt to arrive at the subscription and triggering events of claim 1. [...] However, nothing in paragraph [0004] indicates that including a data transmission delay for a period of time after a treatment session ends or sensor measurement is complete would "increase access to patient data and decrease patient inconvenience", as the Examiner asserts in the Office Action.

Regarding (c5), the Examiner respectfully submits that a proper motivation to combine Laura Lapoint and Raman has been presented. In response to appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, delaying transmission (of Roman) would decrease patient inconvenience of having to immediately send the data (the immediate 

Argument (c6) at Pg. 20 of the Appeal Brief argues: Moreover, the alleged teaching of Laura Lapoint of transmission "right after" or in "real time" may actually be instead understood to be a teaching away from waiting a period of time as now suggested by the Examiner in hindsight.

Regarding (c6), the Examiner respectfully submits that it is unclear how this teaches away from the combination and notes that Laura Lapoint does not have a timeframe associated with the transmission. The transmission could be immediate or it could be X number of hours after the end of the therapy session. In response to appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the appellant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).





Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626                                                                                                                                                                                                        
Conferees:
/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626 
                                                                                                                                                                                                       /RACHELLE L REICHERT/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.